 

Monaker Group, Inc. 10-K [mkgi-10k_022916.htm]

Exhibit 10.4 

MONAKER GROUP, INC.

ASSIGNMENT OF IP AND OTHER ASSETS

This Assignment of IP and Other Assets (this “Agreement”) is made and entered
into effective as of January 22, 2016 (this “Effective Date”) by and between
Monaker Group, Inc., a Nevada corporation (the “Company”), and Next 1 Networks,
Inc., a Delaware corporation (the “Assignor”).

WHEREAS, prior to the Effective Date, the Assignor has developed certain
technology and intellectual property on behalf of the Company and has developed
or acquired other tangible personal property, as further described below, which
relate to the Company's actual and proposed business associated with Travel
Lodging, Transportation and Logistics (the “Business”);

WHEREAS, the Assignor desires such technology and intellectual property and
other tangible personal property to be assigned to and owned by the Company, in
exchange for past considerations by the Company to the Assignor on or about the
date hereof;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:

1.

Certain Definitions. As used herein, the following capitalized terms will have
the meanings set forth below:

(a)

“Technology” means all inventions, technology, ideas, concepts, processes,
business plans, documentation, financial projections, models and any other
items, authored, conceived, invented, developed or designed by the Assignor
relating to the technology or Business of the Company that is not otherwise
owned by the Company.

(b)

“Derivative” means: (i) any derivative work of the Technology (as defined in
Section 101 of the U.S. Copyright Act); (ii) all improvements, modifications,
alterations, adaptations, enhancements and new versions of the Technology (the
“Technology Derivatives”); and (iii) all technology, inventions, products or
other items that, directly or indirectly, incorporate, or are derived from, any
part of the Technology or any Technology Derivative.

(c)

“Intellectual Property Rights” means, collectively, all worldwide patents,
patent applications, patent rights, copyrights, copyright registrations, moral
rights, trade names, trademarks, service marks, domain names and registrations
and/or applications for all of the foregoing, trade secrets, know-how, mask work
rights, rights in trade dress and packaging, goodwill and all other intellectual
property rights and proprietary rights relating in any way to the Technology,
any Derivative or any Embodiment, whether arising under the laws of the United
States of America or the laws of any other state, country or jurisdiction.

 

 

 

(d)

“Embodiment” means all documentation, drafts, papers, designs, schematics,
diagrams, models, prototypes, source and object code (in any form or format and
for all hardware platforms), computer-stored data, diskettes, manuscripts and
other items describing all or any part of the Technology, any Derivative, any
Intellectual Property Rights or any information related thereto or in which all
of any part of the Technology, any Derivative, any Intellectual Property Right
or such information is set forth, embodied, recorded or stored.

(e)

“Business Assets” means all business and marketing plans, worldwide marketing
rights, software, customer and supplier lists, price lists, mailing lists,
customer and supplier records and other confidential or proprietary information
relating to the Technology, as well as all computers, office equipment and other
tangible personal property owned (i.e., not leased) by Assignor immediately
prior to the execution and delivery of this Agreement and primarily used in or
otherwise primarily related to the Business.

(f)

“Assigned Assets” refers to the Technology, all Derivatives, all Intellectual
Property Rights, all Embodiments and Business Assets, collectively as identified
in the attached Exhibit A.

2.

Assignment.

(a)

The Assignor hereby sells, transfers, assigns and conveys, to the Company, and
its successors and assigns, the Assignor's entire right, title and interest in
and to the Assigned Assets and all rights of action, power and benefit belonging
to or accruing from the Assigned Assets including the right to undertake
proceedings to recover past and future damages and claim all other relief in
respect of any acts of infringement thereof whether such acts shall have been
committed before or after the date of this assignment, the same to be held and
enjoyed by said Company, for its own use and benefit and the use and benefit of
its successors, legal representatives and assigns, as fully and entirely as the
same would have been held and enjoyed by the Assignor, had this assignment not
been made.

(b)

The Assignor hereby appoints the Company the attorney-in-fact of the Assignor,
with full power of substitution on behalf of the Assignor to demand and receive
any of the Assigned Assets and to give receipts and releases for the same, to
institute and prosecute in the name of the Assignor, but for the benefit of the
Company, any legal or equitable proceedings the Company deems proper in order to
enforce any rights in the Assigned Assets and to defend or compromise any legal
or equitable proceedings relating to the Assigned Assets as the Company shall
deem advisable. The Assignor hereby declares that the appointment made and
powers granted hereby are coupled with an interest and shall be irrevocable by
the Assignor.

(c)

The Assignor hereby agrees that the Assignor and the Assignor's successors and
assigns will do, execute, acknowledge and deliver, or will cause to be done,
executed, acknowledged and delivered such further acts, documents, or
instruments confirming the conveyance of any of the Assigned Assets to the
Company as the Company shall reasonably deem necessary, provided that the
Company shall provide all necessary documentation to the Assignor.

 

-2-

 

3.

Assignor Representations and Warranties. The Assignor represents and warrants to
the Company that to the best of Assignor's knowledge the Assignor is the owner,
inventor and/or author of, and can grant exclusive right, title and interest in
and to, each of the Assigned Assets transferred by the Assignor hereunder and
that none of the Assigned Assets are subject to any dispute, claim, prior
license or other agreement, assignment, lien or rights of any third party, or
any other rights that might interfere with the Company's use, or exercise of
ownership of, any of the Assigned Assets. The Assignor further represents and
warrants to the Company that to the best of Assignor's knowledge the Assigned
Assets are free of any claim of any prior employer or third party client of the
Assignor or any school, university or other institution the Assignor attended,
and that the Assignor is not aware of any claims by any third party to any
rights of any kind in or to any of the Assigned Assets. The Assignor agrees to
immediately notify the Company upon becoming aware of any such claims.

4.

Reimbursement of Expenses. The Company shall as promptly as practicable,
reimburse the Assignor for the Assignor's actual out-of-pocket costs reasonably
incurred with respect to Assignor's acquisition and maintenance of the Assigned
Assets.

5.

Miscellaneous.

(a)

Governing Law. The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of Florida, without giving effect to
principles of conflicts of law.

(b)

Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

(c)

Amendments and Waivers. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.

(d)

Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights and obligations under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company.

(e)

Notices. Any notice, demand or request required or permitted to be given under
this Agreement shall be in writing and shall be deemed sufficient when delivered
personally or by overnight courier or sent by email, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid,
addressed to the party to be notified at such party's address as set forth on
the signature page, as subsequently modified by written notice, or if no address
is specified on the signature page, at the most recent address set forth in the
Company's books and records.

 

-3-

 

(f)

Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

(g)

Construction. This Agreement is the result of negotiations between and has been
reviewed by each of the parties hereto and their respective counsel, if any;
accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against
anyone of the parties hereto.

(h)

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which together shall constitute one and the same agreement. Execution of a
facsimile copy will have the same force and effect as execution of an original,
and a facsimile signature will be deemed an original and valid signature.

 

[Signature Page Follows}

 

-4-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date and year first above written.

Dated: January 22, 2016

  ASSIGNOR:         Next 1 Networks, Inc.               By: /s/ William Kerby  
(Signature)   Address:   2690 Weston Road, Suite 200   Weston, Florida 33331    
                                              THE COMPANY:         Monaker
Group, Inc.         By: /s/ Omar Jimenez   (Signature)   Name: Omar Jimenez  
Title: CFO/COO   Address:   2690 Weston Road, Suite 200   Weston, Florida 33331

 

  

-5-